Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 1 of 27 PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

                                              §
Christian F. Matlock,                         §
                                              §
       Plaintiff,                             §
                                              §
                                              §
v.                                            §   CIV. A. NO. _________
                                              §
                                              §
CONDUENT COMMERCIAL                           §
SOLUTIONS, LLC, AND                           §
CONDUENT BUSINESS                             §
SERVICES, LLC.                                §
                                              §   JURY DEMANDED
       Defendants.                            §
                                              §

               ORIGINAL COMPLAINT AND JURY DEMAND

       Christian Faith Matlock complains of Conduent Commercial Solutions,

LLC’s and Conduent Business Services, LLC’s violations of federal and state

law forbidding discrimination and retaliation in employment. Defendants’

actions and omissions concerning Matlock’s employment violate the Americans

with Disabilities Act of 1990, as amended by the ADA Amendments Act, 42

U.S.C. § 12101, et seq.; the Family Medical Leave Act of 1993, as amended, 29

U.S.C. § 2601, et seq.; and the Texas Commission on Human Rights Act

(“TCHRA”), as amended, TEXAS LAB. CODE § 21.001 et seq.




Original Complaint and Jury Demand – Page 1
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 2 of 27 PageID #: 2




                                   I.         OVERVIEW

       1.      Conduent Commercial Solutions, LLC (“CCS”) and Conduent

Business Services, LLC (“CBS”)(together, “Defendants” or “Conduent”) employ

thousands of Americans (and still thousands more workers outside the United

States) in call centers supporting some of the world’s largest and highest-

profile brands like Apple. Conduent claims teamwork and collaboration as

being among its core values; indeed, Conduent says that these values are “the

hallmarks of [its] culture.”1 Although it publicizes an embrace of diversity and

inclusion, where “everyone feels valued and included,” its employment

practices reflect the harsher and darker side of the modern, global economy. In

or about June 2020, Conduent’s practice was to cull from its workforce

employees with medical issues, disability accommodation requests, and/or

medical leave requests. This practice was against the backdrop of Conduent’s

emphasis on the costs borne by the come from employee medical leave and the

guidance to supervisors to “performance manage” employees with ADAA and

FMLA issues out of the company.

       2.      Conduent’s        unlawful      disability   and   family-medical-leave

discrimination continued into or about the summer of 2020. Conduent carried

out a so-called reduction-in-force in which most of the employees (four out of

five) had recent disability accommodations, FMLA leave, or both. One of the




1LIFE AT CONDUENT (available at: https://jobs.conduent.com/life-at-
conduent/)(last visited: Jun. 22, 2021).


Original Complaint and Jury Demand – Page 2
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 3 of 27 PageID #: 3




employees impacted was a Tier 2 supervisor from Anna, Texas, named

Christian (“Faith”) Matlock. Matlock suffers from Fibromyalgia, a painful

disease that impacts and restricts many aspects of her life. Matlock had

worked through Conduent’s personnel and Human Resources systems since at

least August 2019. As she prepared to return from approved FMLA leave and

to renew the ADA accommodations that would allow her to continue to her

good performance for Conduent, the company terminated her by email on or

about June 18, 2021.

        3.     This is an action to remedy unlawful employment practices in

violation of the ADA, the FMLA, and the Texas Commission on Human Rights

Act. Conduent’s discrimination and retaliation inflicted significant harm on

Matlock—even as she struggled with her health issues and to support her

family—for which she now seeks to be made whole. Worse, Matlock’s

termination along with at least four other Customer Care Supervisors with

health, disability, and/or medical leave issues is part of the company’s pattern

and practice of violating state and federal disability discrimination and family-

medical-leave laws. In addition to other remedies, Matlock seeks equitable

relief necessary to end Conduent’s unlawful employment practices and protect

other employees who merely wish to exercise their rights under these critical

laws.




Original Complaint and Jury Demand – Page 3
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 4 of 27 PageID #: 4




                                     II.      PARTIES

       4.      Christian Faith Matlock is a citizen of Texas residing in Coppell,

Dallas, County Texas.

       5.      Matlock at all relevant times was a “qualified individual with a

disability” under the ADA. This is because Matlock had been performing the

essential functions of her job before her medical diagnosis and continued to

perform all essential functions of the job with or without reasonable

accommodations.

       6.      Defendant Conduent Commercial Solutions, LLC (“CCS”) is a

foreign limited liability company, licensed to and doing business in Texas. CCS

did business in Texas at all times material to these claims—including by

employment Matlock and others in Texas—and continues to do substantial

business in the State of Texas. The causes of actions asserted below arose from

and are connected to purposeful acts by CCS and its agents during and after

Matlock’s employment. CCS may be served with process on its registered agent

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

       7.      Defendant Conduent Business Services, LLC (“CBS”) is a foreign

limited liability company, licensed to and doing business in Texas. CBS owns

Conduent Commercial Services, LLC, and did business in Texas at all times

material to these claims—including by employment Matlock and others in

Texas—and continues to do substantial business in Texas. The causes of




Original Complaint and Jury Demand – Page 4
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 5 of 27 PageID #: 5




actions asserted below arose from and are connected to purposeful acts by CBS

and its agents during and after Matlock’s employment. CBS may be served

with process on its registered agent Corporation Service Company d/b/a CSC-

Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin,

Texas 78701-3218.

        8.     When Matlock alleges that CCS or CBS acted or omitted to act,

she means that its officers, directors, principals, vice-principals, agents,

servants, and/or employees committed the act or omission within the course

and scope of that individual’s agency or employment and with the employer’s

full authorization, ratification, or approval.

                       III.    JURISDICTION AND VENUE

        9.     This is an action for employment discrimination and retaliation

in violation of the ADA and the FMLA. This court has original jurisdiction to

hear the merits of these claims under 28 U.S.C. §§ 1331 and 1343, 42 U.S.C. §

12117(a), 42 U.S.C. § 2000e(5)(f), and § 29 U.S.C. 2617. The court has

supplemental jurisdiction over the Texas Labor Code claims under 28 U.S.C. §

1367.

        10.    CCS and CBS do substantial business in this district and division

and are subject to personal jurisdiction here. Specifically, CCS and CBS have

had—and have—a working presence throughout the State of Texas (and the

United States), and Plaintiff Matlock worked in Anna, Texas, in this district

and division, throughout her employment with Conduent. A substantial



Original Complaint and Jury Demand – Page 5
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 6 of 27 PageID #: 6




portion of the acts and omissions leading to Matlock’s claims—including the

unlawful termination—occurred while Matlock worked remotely from Anna,

Texas. Venue is therefore proper in this district and division under 28 U.S.C.

§ 1391.

         11.   Matlock has satisfied all jurisdictional pre-requisites under the

ADA, the TCHRA, and the FMLA.


                         IV.     FACTUAL BACKGROUND

         12.   CBS, formerly a Xerox company until about 2017, is a

multinational business process services company, headquartered in Florham

Park, New Jersey. Conduent customers include most of the Fortune 100

companies and hundreds of government entities who contract with Conduent

to provide manage their business processes and essential interactions with end

users. CBS, through CCS and other wholly owned subsidiaries, employs tens

of thousands of workers in the United States (with more working overseas) in

its call centers supporting Conduent’s business clients’ customers, among them

Apple.

         13.   CCS was at all relevant times an “employer” under the ADA, the

TCHRA, and the FMLA. See 29 U.S.C. § 2611; 42 U.S.C. § 2000e(b); TEXAS

LABOR CODE § 21.002(8). CCS employed more than 500 employees in 2019-

2020.

         14.   CBS was at all relevant times an “employer” under the ADA, the

TCHRA, and the FMLA. See 29 U.S.C. § 2611; 42 U.S.C. § 2000e(b); TEXAS



Original Complaint and Jury Demand – Page 6
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 7 of 27 PageID #: 7




LABOR CODE § 21.002(8). CBS employed—and continues to employ—50 or more

people within a 75-mile radius of the location where Matlock worked. CCS

employed in 2019-2020 more than 500 employees.

       15.     From at least April 2019 onward, Matlock was an “eligible

employee” as defined by the FMLA, 29 U.S.C. § 2611.

       16.     CCS and CBS are an integrated enterprise, or alternatively, they

were Matlock’s joint employer. They are jointly and severally liable for

Matlock’s claims.

       17.     At all relevant times Conduent was aware of its duties under

federal and state law to prevent and remedy discrimination in the workplace,

and to provide family-medical leave. Supervisors in Conduent’s call centers

maintain spreadsheets of employees documenting ADA accommodations and

FMLA and disability leave. Conduent should have been fully conscious of the

risks of disability bias and/or family-medical leave bias in its workplace.

Indeed, reflecting this understanding, Conduent declared to the United States

Equal Employment Opportunity Commission that it “makes all personnel

decisions … in a non-discriminatory manner and in accordance with applicable

laws.”2

       18.     Despite its awareness of and obligations under the law, Conduent

places almost no emphasis on worker protections likes anti-discrimination



       See STATEMENT OF EQUAL OPPORTUNITY, NON-DISCRIMINATION, &
       2

HARASSMENT POLICY, ADAAA POLICY, AND ADAAA PROCESS INSTRUCTIONS,
submitted to the EEOC on or about December 4, 2020.


Original Complaint and Jury Demand – Page 7
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 8 of 27 PageID #: 8




laws and policies. Training on non-discrimination and non-retaliation

practices and protections is perfunctory, at best, and this lack of emphasis

filters down to employment decisions.

       19.     Conduent hired Matlock as a Technical Support Advisor (Tier 1),

i.e., a Remote Customer Care Assistant, effective on or about March 9, 2018.

Conduent assigned Matlock to a call center handling customer-service calls for

Apple’s customers.

       20.     After about six months of good performance and solid evaluations,

Conduent promoted Matlock to Tier 2 Supervisor in or about October 2019.

       21.     Matlock suffers from Fibromyalgia, which is a disorder

characterized by widespread musculoskeletal pain accompanied by fatigue,

sleep, memory, and mood issues. According to the U.S. Centers for Disease

Control and Prevention (CDC), Fibromyalgia affects about four million U.S.

adults, roughly two percent of the adult population.3

       22.     The ADA Amendments Act of 2008 (ADAAA) applies to Matlock’s

disability discrimination claims. See Pub. L. 110-325, § 8, 122 Stat. 3553 (Sep.

25, 2008), codified at, e.g., 42 U.S.C. § 12101, et seq. Under the ADAAA,

Matlock’s disability must be assessed in its active state, not in remission. 42

U.S.C. § 12102(4)(D); 29 C.F.R. § 1630.2(j)(1)(vii). In addition, her disability




3   The    CDC     information     on     Fibromyalgia     is   available    at:
https://www.cdc.gov/arthritis/basics/fibromyalgia.htm.


Original Complaint and Jury Demand – Page 8
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 9 of 27 PageID #: 9




must also be assessed without regard to mitigating measures like medical

treatment. 42 U.S.C. § 12102 (4)(E)(i); 29 C.F.R. § 1630.2(j)(1)(vi).

       23.     Similarly, the TCHRA’s expanded disability definition, which

became effective September 1, 2009, apply to these claims. Under the amended

TCHRA, Matlock’s disability must be “construed in favor of broad coverage”

and assessed in its active state “without regard to the ameliorative effects of

mitigating measures….” TEX. LABOR CODE § 21.0021.

       24.     In     its   active     state,   Matlock’s   physiological   condition,

Fibromyalgia, is a disability as defined by the ADA4 and the TCHRA5 because

it substantially limits her in various major life activities, including, for

example, performing manual tasks, sleeping, walking, standing, bending,

concentrating, and working. It also impacts the operation of major bodily

functions like the neurological and nervous system.

       25.     Matlock’s doctor first diagnosed myalgia and related symptoms in

or about the summer 2009 and began treatment for it. Matlock’s doctor later

diagnosed Fibromyalgia after extensive testing, in or about January 2020.

       26.     Matlock advised her supervisor, Operations Manager (OM)

Elizabeth Romanovich, about her medical issues and asked for an

accommodation in or about July 2019. Matlock said, among other things, that



4As amended by the ADA Amendments Act of 2008 (“ADAAA”), Pub. L. 110-
325, eff. Jan. 1, 2009.
5As amended by Acts 2009, 81st Leg., ch. 337 (“Employment Rights of
Certain Individuals with Disabilities”), eff. Sep. 1, 2009.


Original Complaint and Jury Demand – Page 9
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 10 of 27 PageID #: 10




  she needed a scheduled ending earlier in the day and a laptop (rather than

  desktop) because sitting and standing had become difficult due to pain and

  swelling. Matlock also asked for approval for intermittent leave for when

  flareups occurred. On or about July 2, 2019, Matlock asked Romanovich to

  start the company process for approving ADA accommodations. Matlock went

  through the company’s formal process for FMLA approvals.

         27.     Conduent approved FMLA leave—namely, intermittent FMLA

  leave up to two days per month and 15-minute breaks as needed—and ADA

  accommodations in or about December 2019.

         28.     Although        Conduent        eventually   approved   the   ADA

  accommodations request, Conduent managers and Human Resources made

  the accommodation request process difficult and frustrating. Matlock

  experienced pushback from both, and most everyone she spoke to about the

  accommodation request seemed irritated by me. Romanovich later told

  Matlock that Stephanie Herring, Senior Manager—Delivery (Romanovich’s

  boss) was irritated and felt that Matlock was “stirring up problems” by talking

  to other supervisors about my health issues. Conduent only approved the

  accommodations after Christmas 2019—over three months since her initial

  request. In the meantime, Matlock had several severe, painful flare ups. One

  of those episodes was so painful that she was unable to work that day.

         29.     In or about early January 2020, Conduent supplied the laptop

  that Matlock requested as an accommodation over four months earlier.




  Original Complaint and Jury Demand – Page 10
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 11 of 27 PageID #: 11




         30.     In or about January 2020, Matlock received her 2019 performance

  evaluation. Her managers rated her as meeting expectations.

         31.     Around the time of the performance evaluation, Matlock started

  working under the scheduling accommodation. The revised schedule was

  Monday through Thursday, 7 a.m. to 6 p.m. The earlier end time helped relieve

  some of the pain and swelling from the long days; the three days off allowed

  her body time to rest; and the weekend days off allowed her to make doctors’

  appointments on days when a friend or family member could drive me to

  appointments (because Matlock rarely drivers herself any longer due to the

  pain of siting in cars for extended periods).

         32.     In or about March 2020, Matlock went on FMLA leave to deal

  with a family-member’s health issues. Upon returning to work in or about late

  March, Matlock experienced an even heavier-than-normal workload. The

  longer hours and heavy workload caused more pain and more frequent

  Fibromyalgia flareups. Consequently, Matlock felt the need to look for

  alternatives within Conduent that would reduce the painful health impacts of

  her current job. Matlock began asking Romanovich (her manager) and the head

  of Human Resources, Cordelia Guevarra, if she could transfer to Human

  Resources, Quality Assurance, or some other role. After several requests,

  Romanovich eventually said that Conduent needed Matlock as a supervisor

  because there were not enough supervisors in their business line. Romanovich

  said that they could not find anyone willing to do the job.




  Original Complaint and Jury Demand – Page 11
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 12 of 27 PageID #: 12




         33.     On or about April 15, 2020, Matlock submitted a new, revised

  ADA request for accommodation. Romanovich and Herring were made aware

  of the accommodation request because the process requires their approval.

  Matlock understood that the ADA accommodations approved at the end of

  2019—the scheduling one, in particular—were set to expire in or about July

  202. Because of that, Matlock wanted to get that process under way in plenty

  of time, and she renewed the accommodation request.

         34.     As the work and work-related anxiety increased, Matlock’s

  Fibromyalgia flare ups also got worse. Matlock sent Romanovich an email on

  or about May 4, 2020, saying that the extra duties being assigned were

  increasing her anxiety and causing more flare-ups. Matlock said that she

  needed to discuss changing the accommodations and the FMLA intermittent

  leave approval.

         35.     Around this time, several other supervisors (Ashley Rogers and

  Arrena Dotch) and Matlock had chat conversations discussing their working

  conditions, their health situations, and medical-leave issues, and how the work

  environment was not conducive for certain health issues and disabilities.

  Somehow management found out about these discussions, and Matlock and

  the others learned that Operations Managers (like Stephanie Herring) were

  monitoring some (or all) of their screens during these concerted activities (ie,

  the discussions about our working conditions and health issues).




  Original Complaint and Jury Demand – Page 12
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 13 of 27 PageID #: 13




         36.      On about May 19, 2020, Matlock received notification that her

  recent ADA accommodation request was under review. Later that morning

  Herring and another Operations Manager, Athena Ruddick, wrote Matlock up

  based on shortcomings experienced by other supervisors (who had not had

  FMLA covered absences in the time period). She said that, while Matlock’s

  team’s performance in earlier weeks was excellent, Matlock had missed some

  deliverables the week before. In the discussion that followed, Operations

  Manager Stephanie Herring suggested (for the first time) that “this may not

  be the job for [Matlock].”

         37.      Matlock needed to seek treatment and asked for paid-time off

  (PTO), which was approved. Her leave started on or about May 25, 2020

  (although she continued to answer email and text messages and to complete

  other tasks).

         38.      While on leave, Matlock’s doctor started her on new medication

  that caused severe drowsiness. Matlock was sleeping most of the day at first,

  and so she needed more time to adjust to the new medications. In consultation

  with her doctor, Matlock decided to ask for continuous FMLA leave on or about

  June 4, 2020.

         39.      Shortly after filing the FMLA/STD claim with Conduent’s claims

  processor, Matlock got surprising information that Garrett Swalwell, who was

  on my team, would be taking her position because, according to the

  information, Matlock would not be coming back. This was news to Matlock. To




  Original Complaint and Jury Demand – Page 13
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 14 of 27 PageID #: 14




  Matlock’s observation and understanding, Swalwell does not have a disability

  or a record of a disability. Matlock is not aware that he had taken FMLA-

  covered leave since the beginning of the year.

         40.     On or about June 15, 2020, Conduent’s administrator (MetLife)

  notified Matlock over the phone that her FMLA request was approved.6

         41.     On or about June 17, 2020, Matlock spoke with Romanovich to

  explain her leave status and address how the leave was being coded in the

  payroll system. Romanovich asked by email (10:34 a.m.) what Matlock’s

  return-to-work plan was. Matlock responded (10:41 a.m.) that once her doctors

  had the results from recent MRI and GI testing, she would have a better

  timeframe for my return to work. Matlock said that tentatively that she

  expected to be back by August 3, 2020, or in about six weeks. Romanovich

  responded: “Please keep me posted and let me know your go forward plan. I

  really hope you are feeling better.”

         42.     On or about June 17, 2020, Matlock received an email from

  Human Resources saying that the system showed her on leave until August

  30, 2020.

         43.     On or about the next day, Conduent terminated Matlock by email.

  The termination was effective July 2, 2020.




  6Based on discussions with Human Resources and/or the FMLA
  administrator, Matlock understood that she had over 400-450 hours of
  available FMLA leave at the time.


  Original Complaint and Jury Demand – Page 14
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 15 of 27 PageID #: 15




           44.   Conduent’s termination of Matlock was not performance related

  because Matlock had solid performance reviews and performance metrics

  showed that my team was among the top-performing teams week after week.

  To cover for the discriminatory and retaliatory decision, Conduent’s

  termination email said (falsely) that Matlock’s “position [had] been

  eliminated.” This was false and a pretext for discrimination and retaliation.

           45.   Conduent’s decision to terminate Matlock was part of a broader

  pattern of basing employment decisions on protected characteristics like

  disability status, FMLA status, and protected conduct. It was also part of

  Conduent’s pattern of basing personnel decisions on impermissible disability

  stereotypes.

           46.   Conduent terminated at least three other Tier 2 Supervisors and

  one Facilitator in this supposed reduction-in-force (RIF) in or about June 2020.

  Conduent terminated Ashley Rogers, Arrena Dotch, Jaquet Harkless, and

  Shannon Harding, in addition to Matlock. Each had medical issues in this time

  period, either disability accommodation requests, FMLA leave requests, or

  both.7

           47.   Conduent apparently used the RIF as an excuse to get rid of

  employees with health and medical problems. 8 This was consistent with




  7Harding may also have had a pending sexual-harassment or other type
  EEO complaint when terminated.
  8On information and belief, at least two of the other women included in the
  June 2020 “RIF” filed charges with the United States Equal Employment


  Original Complaint and Jury Demand – Page 15
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 16 of 27 PageID #: 16




  Matlock’s own experience. She observed the heavy emphasis managers placed

  on the money the company lost when employees did not come to work due to

  FMLA and medical leave. Stephanie Herring stressed in monthly staff

  meetings—as late as April 2020—that ADAAA and FMLA approvals were

  costing too much money. The guidance that Matlock’s supervisors gave was

  that she needed to “performance manage” employees with ADAA and FMLA

  issues out.

         48.     In a letter dated June 23, 2020, Conduent’s administrator

  (MetLife) notified Matlock that her FMLA request for absences between June

  5, 2020, and July 17, 2020, was approved.

         49.     Conduent’s refusal to accommodate Matlock’s disease, its

  disability bias, and retaliation for her protected conduct has caused—and is

  causing—real hardship for Matlock and her family. The harms are financial,

  as she struggled to support her family without her Conduent compensation

  and benefits. The harms are also non-monetary, as she struggles with her

  disease with the added anxieties, stresses, depression, and pain caused by the

  abrupt and unjust job loss. Conduent’s illegal conduct caused Matlock, among

  other harms, anxiety, stress, sleeplessness, mental anguish and emotional

  distress, and other non-economic injuries. On a professional level, Conduent

  damaged Matlock’s reputation, among other harms.




  Opportunity Commission complaining of discrimination and/or retaliation by
  Conduent in their termination.


  Original Complaint and Jury Demand – Page 16
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 17 of 27 PageID #: 17




         50.     On or about August 31, 2020, Matlock filed a charge of disability

  discrimination and retaliation against Conduent with the United State Equal

  Employment Opportunity Commission and the Texas Workforce Commission

  – Civil Rights Division. More than 180 days have elapsed since, and the EEOC

  issued a right-to-sue notice on or about March 31, 2021. Matlock requested a

  notice of right to sue from the Texas Workforce Commission on or about June

  22, 2021. Matlock has exhausted all administrative prerequisites to filing suit

  under the ADA and the TCHRA.

                               V.      CAUSES OF ACTION

  COUNTS ONE AND TWO:                    DISABILITY DISCRIMINATION
                                         UNDER THE ADA AND THE TEXAS
                                         LABOR CODE

         51.     Matlock incorporates by reference paragraphs 1 through 50.

         52.     Congress enacted the ADA after finding that “unfair and

  unnecessary discrimination and prejudice denies people with disabilities the

  opportunity to compete on an equal basis and to purse those opportunities for

  which our free society is justifiably famous.” Congress also found that disability

  discrimination “costs the United States billions of dollars in unnecessary

  expenses resulting from dependency and nonproductivity.” See 42 U.S.C. §

  12101(a). Consequently, the ADA makes it an unlawful for employers to

  “discriminate against a qualified individual on the basis of disability in regard

  to … [the] discharge of employees, … and other terms, conditions, and

  privileges of employment.” 42 U.S.C. § 12112(a).



  Original Complaint and Jury Demand – Page 17
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 18 of 27 PageID #: 18




         53.     Similarly, the TCHRA prohibits employers from “discharg[ing] an

  individual, or discriminat[ing] in any other manner against an individual in

  connection with compensation or the terms, conditions, or privileges of

  employment” because of the individual’s disability. TEX. LABOR CODE § 21.051.

         54.     By virtue of her experience, education, knowledge, skills,

  training, and ability, Matlock was qualified to perform the Tier II supervisor

  job (with or without reasonable accommodation), and she did so to Conduent’s

  satisfaction for over a year.

         55.     Due to Fibromyalgia, Matlock is substantially limited and

  significantly restricted in one or more major life activities, including but not

  limited to, performing manual tasks, sleeping, walking, standing, bending,

  concentrating, and working. It also impacts the operation of major bodily

  functions like the neurological and nervous system.

         56.     The ADA dictates that “disability” should be construed “in favor

  of broad coverage ….” 42 U.S.C. § 12102(4). Matlock is a qualified individual

  with a disability within the protections of the ADA, as amended by the ADAAA.

         57.     Matlock is also a qualified individual with a disability within the

  protections of the TCHRA as amended.

         58.     Since about July 2019, when Matlock informed her managers

  about her health issues, CCS and CBS regarded Matlock as having or likely to

  develop a physical impairment within the meaning of the ADA and the

  TCHRA.




  Original Complaint and Jury Demand – Page 18
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 19 of 27 PageID #: 19




         59.     CCS’s and CBS’s actions and omissions are unlawful disability

  discrimination under the ADA. CCS and/or CBS terminated Matlock because

  of her disability. CCS would not have decided to terminate Matlock at the time

  that it did had she not been a qualified person with a disability and/or a record

  of disability, without regarding her as disabled, and/or without acting on

  impermissible disability bias and stereotypes.

         60.     CCS’s and CBS’s actions and omissions are also unlawful

  disability discrimination under the TCHRA. CCS and/or CBS terminated

  Matlock because of her disability. Matlock’s disability and/or her record of

  disability was a motivating factor in CCS’s and CBS’s decision to terminate

  Matlock at the time that it did had, CCS and CBS acted on impermissible

  disability bias and stereotypes.

         61.     Alternatively, CCS and CBS regarded Matlock as disabled and

  terminated her because of an actual or perceived physical impairment.

         62.     CCS and CBS knew that their actions violated the ADA and the

  TCHRA or were reckless in disregarding Matlock’s statutory rights.


  COUNTS THREE AND FOUR:                         RETALIATION AND
                                                 INTERFERNCE UNDER THE ADA

         63.     Matlock incorporates by reference paragraphs 1 through 62.

         64.     In enacting the ADA, Congress aimed to secure the ADA’s

  primary objectives “by preventing an employer from interfering (through

  retaliation) with an employee’s efforts to secure or advance [the law’s] basic




  Original Complaint and Jury Demand – Page 19
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 20 of 27 PageID #: 20




  guarantees.” Cf. Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 63 (2006).

  Consequently, the ADA makes it an unlawful for employers to “discriminate

  against any individual because such individual has opposed any act or

  practice made unlawful by [the ADA]” and to “coerce, intimidate, threaten, or

  interfere with any individual in the exercise or enjoyment of, or on account of

  … her having exercised or enjoyed, or on account of … her having aided or

  encouraged any other individual in the exercise or enjoyment of, any right

  granted or protected” under the ADA.” 42 U.S.C. § 12203.

         65.     Matlock engaged in protected activity by, among other actions,

  notifying her managers of her disability and requesting reasonable

  accommodation(s) for that disability. Only weeks before Conduent terminated

  her Matlock asked to renew her ADA accommodations.

         66.     CCS’s and CBS’s acts and omissions, as described above, were

  unlawful under the ADA. CCS and CBS terminated Matlock because of

  protected activity and otherwise interfered with her exercise of rights under

  the ADA. Rather than comply with their obligations to prevent and remedy

  disability discrimination, CCS and CBS preempted Matlock’s renewed

  accommodation request (and interfered with her rights) by terminating her

  because of her disability and accommodation request. CCS and CBS would not

  have terminated Matlock at the time had she not exercised her rights under

  the ADA. 42 U.S.C. § 12203(a). In doing so, CCS and CBS “coerce[d],

  intimidate[d], threaten[ed], [and/or] interfere[d]” with Matlock’s “exercise or




  Original Complaint and Jury Demand – Page 20
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 21 of 27 PageID #: 21




  enjoyment” her ADA right and “on account of … her having exercised [and]

  enjoyed” ADA rights. 42 U.S.C. § 12203(b). Moreover, CCS and CBS knew that

  their actions violated the ADA or were reckless in disregarding Matlock’s

  statutory rights.

  COUNT FIVE:                    RETALIATION UNDER THE TEXAS LABOR
                                 CODE

         67.     Matlock incorporates by reference paragraphs 1 through 66.

         68.     The TCHRA also makes it “an unlawful employment practice if

  the employer… retaliates or discriminates against a person who… (1) opposes

  a discriminatory practice; makes or files a charge; files a complaint; or testifies,

  assists, or participates in any manner in an investigation, proceeding, or

  hearing.” TEX. LAB. CODE §21.055.

         69.     Matlock engaged in protected activity by, among other actions,

  requesting reasonable accommodation(s) for her disability and otherwise

  asserting her rights under the Texas Labor Cod. See, e.g., Crawford v. Metro.

  Gov.’t of Nashville & Davidson County, Tenn., 555 U.S. 271 (2009); see also

  Quantum Chem. Corp. v. Toennies, 47 S.W. 3d 473, 476 (Tex. 2001)(noting

  that one of the TCHRA’s purposes is to execute the policies of federal equal-

  employment opportunity law and therefore analogous federal statutes and

  cases guide courts in interpreting the TCHRA). CCS and CBS unlawfully

  retaliated against Matlock by, among other unlawful actions, terminating her

  because of her protected activity. CCS and CBS knew that their actions




  Original Complaint and Jury Demand – Page 21
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 22 of 27 PageID #: 22




  violated the Texas Labor Code or acted with reckless disregard for Matlock’s

  statutory rights.


  COUNT SIX:                     INTERFERENCE UNDER THE FAMILY
                                 MEDICAL LEAVE ACT

         70.     Matlock incorporates by reference paragraphs 1 through 69.

         71.     Congress enacted the Family Medical Leave Act in 1993, among

  other reasons, to “balance the demands of the workplace with the needs of

  families…” and to “entitle employees to take reasonable leave for medical

  reasons….” 29 U.S.C. § 2601(b). This was due, in part, to a finding that “there

  [was] inadequate job security for employees who have serious health conditions

  that prevent them from working for temporary periods….” 29 U.S.C. § 2601(a).

  The FMLA therefore makes it unlawful for any employer to interfere with,

  restrain, or deny the exercise of or the attempt to exercise any right provided

  under the FMLA. 29 U.S.C. § 2615(a)(1).

         72.     Matlock was an “eligible employee” of CCS and/or CBS within the

  FMLA’s meaning at all relevant times. See 29 U.S.C. § 2611(2). Consequently,

  the FMLA entitled her to certain rights, including the right to 12 weeks of

  protected leave for a “serious health condition” and to “be returned to the same

  position the employee held when leave commenced, or to an equivalent position

  with equivalent benefits, pay, and other terms and conditions of employment.”

  29 C.F.R. § 825.214. An employee is entitled to reinstatement even if the

  employer “replaced [her] or … her position has been restructured to




  Original Complaint and Jury Demand – Page 22
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 23 of 27 PageID #: 23




  accommodate the employee’s absence.” Id. Employers have the burden to show

  that an employee “would have been laid off during the FMLA period and,

  therefore, would not be entitled to restoration” when an employee is “laid off”

  during FMLA-protected leave. See 29 C.F.R. § 825.216.

         73.     Since about August 2019, Matlock had a “serious health

  condition” under the FMLA. See 29 U.S.C. § 2611(11).

         74.     Matlock was on FMLA-covered leave at the time of her

  termination in or about June 2020.

         75.     CCS and CBS unlawfully interfered with, restrained, and/or

  denied Matlock’s enjoyment of her FMLA rights in violation of the FMLA, 29

  U.S.C. §2601, et seq. CCS and CBS violated the FMLA by, among other acts

  or omissions, interfering with Matlock’s rights under the FMLA, terminating

  her for taking protected FMLA leave, failing and refusing to maintain

  employer-provided health benefits, and failing or refusing to restore her to

  her position or an equivalent position upon returning from protected family-

  medical leave.

         76.     CCS and CBS lacked any good-faith basis for its actions or

  omissions and should be labile for liquidated damages.

  COUNT SEVEN: RETALITION UNDER THE FAMILY MEDICAL
               LEAVE ACT

         77.     Matlock incorporates by reference paragraphs 1 through 76.

         78.     Matlock was an “eligible employee” of CCS and/or CBS within the

  FMLA’s meaning at all relevant times.


  Original Complaint and Jury Demand – Page 23
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 24 of 27 PageID #: 24




         79.     The FMLA makes it unlawful for employers to discriminate

  against an individual “for opposing any practice made unlawful” by the FMLA,

  as well as to discriminate against an individual because the individual

  participated in an inquiry or hearing under the FMLA. 29 U.S.C. § 2615(a)(2),

  (b).

         80.     CCS and CBS retaliated against Matlock for her exercise of rights

  and/or opposition to unlawful practices under the FMLA. CCS and CBS

  unlawfully interfered with Button’s right to take FMLA leave, in violation of

  the FMLA, 29 U.S.C. §2601, et seq.:

         81.     CCS and CBS lacked any good-faith basis for its actions or

  omissions and should be labile for liquidated damages.

                        DAMAGES AND OTHER REMEDIES

         82.     Matlock incorporates by reference paragraphs 1 through 79.

         83.     CCS and CBS’s discrimination and retaliation caused Matlock

  significant harm. The ADA and FMLA entitle her to be made whole for this

  harm. She seeks equitable relief necessary to return her to the position that

  she would have held absent CCS’s and/or CBS’s unlawful conduct and to

  protect her and others from discrimination and retaliation.

         84.     CCS and/or CBS caused Matlock to suffer—and she expects yet to

  suffer—pecuniary losses, including but not limited to, lost wages and other

  benefits associated with employment.




  Original Complaint and Jury Demand – Page 24
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 25 of 27 PageID #: 25




         85.     As a further result of CCS’s and/or CBS’s unlawful conduct,

  Matlock has suffered—and continues to suffer—non-pecuniary losses

  including, among others, humiliation, damage to professional and personal

  reputation, undue stress, anxiety, mental distress and anguish, loss of

  enjoyment of life, and other non-pecuniary losses.

         86.     CCS and/or CBS acted with malice or reckless indifference to

  Matlock’s rights. The ADA and TCHRA authorize and demand punitive

  damages in an amount necessary to punish CCS’s and/or CBS’s lawbreaking

  and deter others from violating this key public policy.

         87.     CCS and CBS acted willfully, in that they acted with reckless

  disregard for Matlock’s rights under federal law. The FMLA authorizes and

  demands liquidated damages to punish CCS’s and/or CBS’s lawbreaking and

  deter others from violating this key public policy.

         88.     CCS’s and CBS’s unlawful conduct forced Matlock to retain

  counsel to redress the harms done. Consequently, she seeks attorney’s fees,

  expert costs, costs of suit, and other reasonable litigation expenses.

                              CONDITIONS PRECEDENT

         89.     Matlock exhausted available administrative remedies under the

  ADA and the TCHRA. All conditions precedent to recovery on the claims

  asserted above have been performed, satisfied, met, and exhausted or have

  been waived.




  Original Complaint and Jury Demand – Page 25
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 26 of 27 PageID #: 26




                                  VI.     JURY DEMAND

         88.     Matlock requests a jury trial on all issues and claims in this case.

                                  PRAYER FOR RELIEF

         WHEREFORE, Matlock prays that Defendant CCS and Defendant CBS

  be summoned to appear and answer, and that on final trial or summary

  disposition, the Court enter a judgment for Matlock against CCS and CBS for

  the following:

  a.     A declaration that defendants’ actions violated United States and Texas
         law and that their actions violated Matlock’s rights under the ADA,
         TCHRA, and FMLA.

  b.     Equitable relief necessary to permanently and forever prevent
         defendants and their officers, agents, servants, employees, and anyone
         in active concert or participation with them, from engaging or
         acquiescing in the unlawful employment practices alleged above,
         including but not limited to:

         (i)     an order that defendants implement and execute adequate
                 policies, procedures, and programs to prevent and remedy
                 discrimination and retaliation, and to eradicate the effects of their
                 past unlawful employment practices;

         (ii)    an order that defendants implement adequate company-wide
                 training on disability discrimination, FMLA rights, and
                 retaliation;

         (iii)   Reinstatement to the position and seniority that Matlock would
                 have held but for the discrimination and retaliation, and all other
                 equitable relief necessary to restore her to the position that she
                 would have held but for discrimination and/or retaliation; and
                 front pay if this other equitable relief is not feasible; and

         (iv)    Other equitable relief necessary to bring defendants into
                 compliance with – and to remain in compliance with – the law.




  Original Complaint and Jury Demand – Page 26
Case 4:21-cv-00476-SDJ Document 1 Filed 06/23/21 Page 27 of 27 PageID #: 27




  c.     Back pay, including but not limited to lost wages and other employment
         benefits.

  d.     Actual damages and compensatory damages in amounts to be
         determined by the jury at trial based on the evidence.

  e.     Punitive damages in an amount sufficient to punish defendants for their
         lawbreaking and to deter these defendants and other employers from
         engaging in similar law-breaking.

  f.     Liquidated damages in the maximum amount allowed by law.

  g.     Pre- and post-judgment interest.

  h.     Attorney’s fees, expert fees, costs of suit, and other reasonable litigation
         expenses.

  i.     All other legal and equitable relief to which Matlock is justly entitled.




                23 2021
  Dated: June ____,                               Respectfully submitted,

                                                  GILLESPIE SANFORD LLP

                                                  4803 Gaston Ave.
                                                  Dallas, Texas 75246
                                                  Tel:    214.800.5111
                                                  Fax: 214.838.0001

                                                  By: /s/
                                                   James D. Sanford
                                                   Texas Bar No. 24051289
                                                   Email: jim@gillespiesanford.com

                                                  ATTORNEYS FOR PLAINTIFF
                                                  CHRISTIAN F. MATLOCK




  Original Complaint and Jury Demand – Page 27
